Exhibit 10.23 EMPLOYMENTAGREEMENT This Employment Agreement ("Agreement"), dated and effective May 7, 2009 ("Effective Date"), is entered into by and between (a) Utilimaster Holdings, Inc. ("Holdings") and Utilimaster Corporation ("Employer") and (b) John A. Forbes ("Employee"). Employer desires to employ Employee as Vice President and Chief Financial Officer pursuant to the terms and conditions set forth in this Agreement. Employee desires to accept such employment. Accordingly, Employer and Employee agree as follows: 1.
